                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  3:18-cv-604-FDW

JEROME ANDREW DICKERSON,                  )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU PRESSLEY, et al.,                     )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed

under 42 U.S.C. § 1983, (Doc. No. 1). 28 U.S.C. § 1915(e)(2). Plaintiff has been granted in

forma pauperis status. (Doc. No. 8).

       I.      BACKGROUND

       Pro se Plaintiff Jerome Dickerson, a North Carolina inmate incarcerated at Marion

Correctional Institution in Marion, North Carolina, filed this action on November 13,

2018, pursuant to 42 U.S.C. § 1983. Plaintiff has named as Defendants FNU Snipes,

FNU Francis, and FNU Williams, identified as correctional officers at Lanesboro

Correctional Institution, and FNU Pressley, identified as a sergeant at Lanesboro at all

relevant times. Plaintiff alleges that, on an unspecified date:

          While at Lanesboro Prison on “Anson” unit Sergeant Mrs. Pressley and Officer
 Snipes plus officer prison staff was trying to search me. After the search I was placed
 in full restraints and Sergeant Mrs. Pressley said I spitted on her and Officer Snipes help
 mace me right in the face and help take me to the ground and hold me down while
 Sergeant Pressley took the back of her expandable baton and knocked one of my top
 front [teeth] out.
          Now officers W. Francis and P. Williams was the officers to pack my property

                                                  1
 out of the room and sergeant and Mrs. Pressley got them to throw all my personal
 property away.

(Doc. No. 1 at 3). As relief, Plaintiff states that he seeks “the courts to get the

Department of Public Safety to fix my front tooth that happen by their staff members.

Plus money damages compensatory damages. Also would like to be paid for prison staff

losing my property.” (Id. at 4).

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious

[or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore,

under § 1915A the Court must conduct an initial review and identify and dismiss the complaint,

or any portion of the complaint, if it is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or seeks monetary relief from a defendant who is immune to such relief.

       In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such

as fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

Furthermore, a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519,

520 (1972). However, the liberal construction requirement will not permit a district court to

ignore a clear failure to allege facts in his Complaint which set forth a claim that is cognizable

under federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       III.    DISCUSSION

       The Court finds that, taking Plaintiff’s allegations as true for the purposes of initial

review, and construing all inferences in Plaintiff’s favor, Plaintiff’s claim of excessive force


                                                   2
against Defendants Pressley and Snipes is not clearly frivolous. Furthermore, liberally

construing Plaintiff’s claim against Defendants Francis and Williams as a Fourteenth

Amendment due process claim based on their removal of his personal property from his cell, the

Court finds that this claim is also not clearly frivolous. Thus, Plaintiff’s action survives initial

screening.

         IV.    CONCLUSION

         In sum, the Complaint survives initial review under 28 U.S.C. § 1915(e) and 28 U.S.C. §

1915A.

         IT IS, THEREFORE, ORDERED that:

   1. Plaintiff’s allegations survive initial review. See 28 U.S.C. §§ 1915(e); 1915A.

   2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive service

         of process for current and former employees of the North Carolina Department of Public

         Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The Clerk of Court

         shall commence the procedure for waiver of service as set forth in Local Rule 4.3 for

         Defendants, who are current or former employees of NCDPS.


   3.
                                               Signed: March 7, 2019




                                                   3
